Sir, my first words will be to offer you my personal congratulations and those of my country on your election to the distinguished office of President of the General Assembly and to tell you of the hopes this gives us for the success and the efficacy of our work.
105.	A few months ago, in this very Hall, you participated actively in the special session on raw materials and development. Your election to the presidency of this twenty-ninth session rightly confirms the importance of the role you have played, and since virtually all international relations now fall within the realm of our debates, it provides you with an arena commensurate with your abilities and experience as a statesman. In honoring you, the community of nations is also honoring your country, Algeria. Everyone can understand why France has special reasons to welcome this.
106.	I should also like to pay a special tribute to your predecessor, Mr. Benites, who had the rare privilege during the past 12 months of presiding over two sessions of the Assembly, during which he displayed outstanding qualities as a statesman and jurist and was thus able to crown most prestigiously a career that had been so closely linked to the work of our Organization for so many years.
107.	Lastly, I should like to greet Mr. Kurt Wald heim, with whom I have enjoyed a longstanding friendship. I should like to tell him of the trust and high esteem in which he is held by the French Government for his tireless efforts and for the competence and effectiveness he has shown in carrying out his extremely important and difficult tasks.
108.	This is the first time that I have had the honor of speaking on behalf of France before this Assembly, a privileged forum in which to recognize that there is a basic truth which characterizes the modern world and will dominate our common destiny with increasing severity, regardless of the degree of development or the political philosophies of the societies to which we belong.
109.	In this "little corner of the universe" -to quote Pascal- on this earth which the human eye has been able to contemplate in its entirety for the first time in its history a blue ball, an oasis of life in the blackness of space, a planet which scientific and technological progress has shrunk and at the same time unified by subjecting it to accelerated and profound change men, peoples and States arc dependent on each other and are becoming increasingly interdependent. The death knell will sound for everyone it we fail to appreciate this interdependence, if selfishness, fanaticism, the lust for power and domination threaten the possibilities for a sincere effort to seek together gradual and well-balanced solutions to the difficulties of our times, difficulties which our very progress only serves to accentuate.
110.	The fine name of the United Nations thus takes on renewed significance. The enemy that we must confront together is underdevelopment; it is the tragedy of poverty and hunger which the past year, alas, has shown to be distressingly present; it is the turmoil that inflation is causing in international economic relations; it is disorder, inequality and injustice in all their forms; it is the remnants of racial discrimination; it is everything that still exists to hinder the full recognition of and respect for the rights of the individual and the rights of peoples.
111.	Need 1 stress before this Assembly of nearly 140 nations-and I doubt that anyone can remain indifferent to a reminder of the great universalis! traditions of my country and the message it brought to the world almost two centuries ago that France, with the legacy of the French Revolution, is determined to strengthen the liberal nature of its diplomacy, to be in the vanguard of the peaceful struggle to give the world greater liberty, greater equality and greater fraternity?
112.	I should like to recall here the words spoken by the President of the French Republic last June when the Paris diplomatic corps was presented to him:
"This change signifies, lastly, that France, reaffirming and emphasizing her liberal mission, will do everything in her power to contribute to the dawning of a new era in international relations based on mutual esteem and respect and on a spirit of understanding and liberty, and, Under pressure from the peoples of the world, to ensure that the bastions of constraint and intolerance are toppled. She thus hopes to introduce into relations among States a greater measure of simplicity, trust and, may I venture to say, optimism."
113.	The essence of the "liberal" philosophy which France advocates and which must, in our opinion, be applied by everyone to international relations is this: that order and justice are in no way contradictory but, rather, are complementary; that only progress towards political and economic order, coupled with consideration for the interests of each State, is likely to guarantee our international society the minimum of stability without which there can be no lasting progress for anyone.
114.	This joint effort and the transformation it entails must, of course, be made without losing sight of the ultimate goal of our Organization. The intention to ensure peace and security by gradually eliminating the causes of conflict, whether political or economic in nature, must be matched by the constant concern to eliminate any desire for, or any possibility of, not only conflict but even confrontation.
115.	The two basic principles which my country long ago initiated and advocated -namely, detente and cooperation - must therefore be implemented more and more at the international level.
116.	In the midst of the alarming turmoil of today's world, it is sometimes difficult to perceive practical ways of implementing these principles. However, a closer look reveals a few breaches in the wall, a few rays of light of unmistakable brightness. We are living in a world of light and shadow. Perhaps it might be useful for me to state how France and the French Government currently view the causes for concern and the reasons for hope.
117.	You will not be surprised if first, as the Minister for Foreign Affairs of France, I turn my eyes to Europe. As current President of the Council of the European Economic Community, I can testify to the aspiration of our peoples gradually to organize themselves so that from their age old civilization there can emerge little by little a new political organization based on pluralism but capable also of unifying what must be unified.
118.	This organization of Europe involves, first and foremost, for my country and for its partners in the Community, the creation in the western part of our continent of a coherent entity that will be capable of confronting the problems of our time; one that will be able to make a genuine contribution to detente and cooperation which are so necessary for our world if it is to survive; and, I might say, one that will serve as a model. The task begun nearly 25 years ago, right after a war which we decided would be the last, is not a simple one. But the leaders of our countries are determined not to miss the rendezvous with destiny which history has scheduled for our generation.
119.	That is why you will hear the voice of the European Economic Community becoming more and more distinct. It will speak the language of peace, justice and reconciliation. For, although this Community must of necessity actively pursue its own development, it cannot and it never would wish to turn in upon itself. By virtue of its mission and by necessity as well, the Community is open to the world, alive to the hopes and needs of the underprivileged, aware of its responsibilities in international balance and progress. That is why it intends, through concrete and innovative action, to make its contribution to the necessary effort to restore order to economic, financial and, hence, political relations among the countries of the globe.
120.	The Community is faithful to its traditional friendships, first among which is its friendship with the United States of America and Canada, a friendship which is even stronger now that it is yet better balanced and which is constant and indispensable to peace. And yet it does not forget the role that geography and history have allocated to it in the Mediterranean and in Africa, nor the close ties it has maintained with the Soviet Union and all the countries of Eastern Europe, whose contribution to our civilization is so important and with which we hope to foster genuine detente in the Old World. In this spirit we are taking part, as you know, in the Conference on Security and Cooperation in Europe, well aware of the scope of the undertaking and thus of the need to work towards the desired goal with great patience and wisdom.
121.	Another source of comfort and confidence in the future stems from a new and important step our Organization has taken towards its goal of universal representation, which we are now close to achieving. We are happy to welcome in our midst during this twenty-ninth session the representatives of Bangladesh, Grenada and GuineaBissau.
122.	After the trials that marked its birth, Bangladesh, despite serious economic difficulties, courageously is embarking on the path that should lead to reconciliation and cooperation on the subcontinent. May the efforts made by the States concerned achieve the results that we all are hoping for.
123.	There are two reasons why we can be pleased with the decolonization that is under way in the Portuguese Territories of Africa: first of all, because it has come about in connexion with a return to democracy in a country that is a friend of France, and secondly, because it is being done for the benefit of a whole group of courageous peoples that have long had many reasons to ask themselves why they were deprived of the independence which their neighbors enjoyed.
124.	I should like to hail the delegation of the Republic of GuineaBissau and convey to it our best wishes and congratulations. I should also like to pay a tribute to its members and to the representatives of the new Portuguese Government, a tribute that the political wisdom evidenced during the recent fruitful negotiations in Algiers rightly deserves. The European Economic Community, deeply committed to the values of the democracy on which it is founded, can only welcome any agreements which result in the practical application of the principles of selfdetermination on the continent of Africa. It feels that recognition of these principles will soon be extended to Mozambique and then to Angola. It welcomes in particular the agreement that was just concluded at Lusaka.
125.	Allow me to add at this point that France, which was one of the first Powers to foster self determination for many countries that are now influential Members of our Organization, is currently completing its own endeavors in this domain by preparing, with the agreement of the freely elected leaders of the Comoros, the accession to independence of these islands. The French delegation will in a few weeks be pleased to give further information which will emerge from the bill providing for an early referendum in the Comoro Archipelago.
126.	Other aspects of the world situation are, however, more disturbing.
127.	The situation in Africa is still troubled by tensions and the injustices which persist in the southern part. I would like to record once again here France's complete disapproval of the policy of apartheid. Furthermore, France regrets that the efforts made by our Organization to begin a dialog with the Government in Pretoria with a view to leading Namibia to self-determination and independence have remained fruitless.
128.	The situation in the Middle East is still marked by dangerous uncertainty. Following upon the tragic events which have taken place since our last session, disengagement agreements have been concluded thanks to the wisdom of the parties to the conflict and to the tireless diplomacy of the Secretary of State of the United States. These agreements and the stabilized situation on the battlefield, thanks to the control of the United Nations, are the first encouraging steps. However, we must not permit the momentum of peace to grind to a halt. The basic problems have not been settled. The situation is still precarious and it is therefore imperative that the negotiations should be resumed so that an equitable settlement can be reached as soon as possible, one that can be endorsed by the international community, that is to say, the Security Council.
129.	France for its part is still in favor of a settlement based on Security Council resolution 242 (1967), confirmed by its resolution 338 (1973), which provide for Israel's withdrawal from the occupied territories, as well as for commitments to peace giving each State the right to live in peace within secure and recognized boundaries.
130.	France believes it is high time for the international community to recognize the legitimate aspirations of the Palestinian people, which this settlement should take into account. It is ready to contribute to the quest for a settlement based exclusively on the genuine interests of the peoples of the region and acceptable to the parties concerned -each and every one of them- among which my country is far from forgetting Israel.
131.	Although the crisis which broke out in Cyprus on 15 July and which was singularly exacerbated on 14 August had the highly positive effect of promoting a return to democracy in Greece -and I would like in passing to pay a tribute to the courageous efforts of Mr. Caramanlis- it is yet one more example of the serious difficulties we face this year.
132.	In the first place, the crisis concerns the United Nations which, after trying to promote a settlement to the conflict by sending an international force to Cyprus in 1964 and more recently by sponsoring enlarged talks between the communities, must now do everything in its power to prevent the crisis from deteriorating and to facilitate a speedy settlement.
133.	It is for the Security Council to shoulder its responsibilities in this matter, which it did as the tragic events unfolded by adopting resolutions that my country helped to draft, as was its duty. We remain convinced that respect for these resolutions by the parties concerned is still the indispensable basis for an equitable settlement.
134.	Troubled by this dispute and anxious to restore harmony in Cyprus and between two countries linked to the European Economic Community by the same tie, the nine members of the Community have felt it to be their duty, during the course of several meetings, to add their efforts to those of the Security Council.
135.	The most serious problem in Cyprus today is, without question, that of the refugees. We feel that permitting these people to return to their homes freely is consistent with both justice and public international law. We therefore believe that we should make an urgent appeal on this point in the hope of preventing the inception of another tragic refugee problem such as those which, unfortunately, we have already had, which are poisoning the international atmosphere. The problem in Cyprus can be resolved only by negotiation, without recourse to force. In this respect, we consider the talks now under way between the leaders of the island's two communities to be encouraging. I hope that these talks will pave the way, if the necessary gestures are forthcoming, for the negotiations that we should like to see started among Greece, Turkey and Cyprus, countries to which we are bound by longstanding ties of friendship.
136.	There is another region where war continues to wreak havoc in various but no less cruel ways, and that is SouthEast Asia. We welcomed the Paris agreements on VietNam and the hope that they engendered. Can it be said today that those agreements are really being respected? I am fully aware of the difficulties encountered by each of the parties; but how can one fail to hope that they will have the strength to overcome the legacy of the past and ultimately to achieve peace with understanding and reconciliation?
137.	Faced with these highly contrasting pictures, we can probably say that at least the danger of world confrontations involving the fate of all mankind seems to be less threatening than it was a few years ago.
138.	Detente is still fragile. The protective net that it could cast still hangs too slack. Detente obviously remains -and will long remain - linked to a sustained defense effort.
139.	France, for its part has, over the past 15 years, halved the proportion of its gross national product destined for military expenditure. But France has not neglected the need to ensure its security and independence by the means that others have already adopted. As a country that was the battlefield of two world wars, France is profoundly aware of the duty incumbent upon it to be capable of defending its independence. Having noted the refusal, and perhaps even the inability, of the greatest Powers to renounce their nuclear weapons, France has resolved, to its regret, to acquire them itself.
140.	We too have had to conduct nuclear tests in the atmosphere, which, in terms of number and size, can in no way be compared with the tests previously carried out by others in the same field. We went ahead with our tests only when we were sure that they would cause no harm; and this was verified by our own controls and by those of the United Nations Scientific Committee on the Effects of Atomic Radiation. We have now reached a stage in our nuclear technology that makes it possible for us to continue our program by underground testing, and we have taken steps to do so as early as next year.
141.	If, given the present state of the world, no country can renounce the means of ensuring its defense, it is obviously in the general interest gradually to lighten the burden necessarily imposed by the arms race on our economies and, by the same token, on the opportunities for development. Therefore the French Government wishes solemnly to reaffirm that it is prepared to participate immediately in any undertaking designed to lead to genuine disarmament, that is to say, to the effective, gradual and controlled destruction of all existing arsenals. It was in this spirit that France gave its support to the idea of convening a world conference which, if it were to include the five nuclear Powers, might create the conditions under which real progress could be made and might strengthen the foundations for the lasting peace that is the highest aspiration of all peoples.
142.	After this brief review of the world picture as it is today, I should like now to come to what is doubtless the basic issue. I refer to the present state of international economic relations and the outlook for those relations. This vital problem does not appear on our agenda, but is should be, quite clearly, the focal point of our concerns, all the more so since the situation which prompted the convening of a special session of the General Assembly this spring has deteriorated markedly in the last four months.
143.	Insecurity is spreading far and wide. The most striking example of this is inflation, which is becoming rampant and to varying degrees affects every country with its attendant woes. All the elements of a world crisis are already present.
144.	The developing countries, those which are not producers of oil or of important raw materials, are obviously those most affected by the rising prices of the products necessary to economic activity. But the majority of the industrialized countries have also been seriously affected, at least for the time being, There are only two or three major countries among us that are sure of having the resources indispensable to the survival of their economies and their populations, come what may, because those resources exist in their own territories. But although such States, unlike the others, do not have to fear strangulation, none, I repeat, none of the Members of our Organization can remain blind to the serious threats to the mechanisms of the world economy, to the flow of production and trade, and therefore, ultimately, to world peace.
145.	The events we are witnessing are, of course, not lacking in positive features. The general redistribution of trump cards held by the highly industrialized nations and the developing nations begun by still disorganized courses of action will be described in history books as a decisive turning point of the era in which we live. This will be true if this redistribution proves itself eventually to be a transition to a new world order, better balanced and more just, and the prelude to an original and fruitful common effort.
146.	Such a redistribution was both necessary and inevitable. My country, which in the past has constantly warned against the dangers inherent in the progressive deterioration of the terms of trade and in the growing gap between the industrial societies and the less favored countries, is the first to recognize that it would have been unhealthy and, ultimately, detrimental to everyone to cling to a system of inadequate remuneration for basic commodities. The prolongation of this system was doubtless one of the causes of the recent price rises.
147.	This puts me in an even better position to say frankly to this Assembly that none of us can allow himself to ignore the urgency and gravity of the problem which the somewhat random nature of those increases presents not only to my country but, I believe, to all of us. Our world community can withstand the severe disruption of equilibrium that has just occurred only if we make a combined effort, on the one hand, to halt the trends towards a breakdown that are beginning to emerge, and, on the other, to achieve a new world order based on mutual consultation and cooperation.
148.	In the spirit of the Charter, which for 30 years has encouraged us to cooperate in order to ensure economic and social progress for our peoples, appreciable efforts have already been made along such lines. The texts adopted on 1 May by the General Assembly during the sixth special session [resolutions 3201 (SVI) and 3202 fSF/j] are in keeping with this tradition of the Organization. Their significance and importance, I feel, lie not so much in the Program of Action that was outlined as in the clear and precise affirmation of the interdependence of all the elements of the world economy.
149.	That the growth of the world economy is currently being compromised and with it the opportunities for development is so obvious as to make it superfluous to stress the need to open up new vistas in cooperation among our States. Together we must define the main lines along which the world economy must operate. In this connexion, the right of the third world countries not only to receive a fairer share of the fruits of economic and world progress but also to influence the choices on which this activity depends cannot be contested. I would add to this the hope that international aid, which is still indispensable, will gradually give way to structural reforms in which the less favored countries should have a voice.
150.	Although the very great majority of the States that we represent have no intention of withdrawing into themselves, they reject the mechanisms of laissez faire, which are erratic and merciless to the weak, and my country, which has championed international cooperation for many long years now, cannot but give them our complete approval on this point. The march towards a better order is, however, incompatible with disregard for economic realities and laws, the solidarity which unites consumer and producer, and, especially, the basic consideration that no one, no matter how powerful he may be, can be sure of gaining lasting advantages by means of unilateral decisions.
151.	Within a country, when one group in society tries to increase its share of the national income and when, on the other hand, other groups try to prevent their share from being reduced, inflation becomes rampant and restores, after a fashion, an often unjust and precarious balance between the claims of each group. Today this is also what is happening in the world's economy. The free rein given to market trends, the exploitation of strong positions, and the setting up of a sliding scale mechanism or of automatic indexing can lead only to a speeding up of the inflationary spiral. Among nations, as within each nation, nothing can take the place of dialog and negotiation among all the parties concerned. The natural framework for this dialog is, of course, the United Nations, and one can only regret that six months after the sixth special session no serious discussion on setting the world's economy in order has been initiated.
152.	The United Nations, and not only its specialized bodies, has a general competence in this matter and is particularly qualified since it both anticipates and reflects the world community of the future to arrive at a truly "integrated" concept of our planet's economy. But this is a tremendous task and the adjustments to be made are numerous and difficult. The "global" approach within the United Nations must be supplemented by efforts at cooperation and consultation on a regional scale which should, of course, take place within an international framework.
153.	It is in this spirit that the member countries of the European Economic Community have, as representatives know, just embarked on what we both call the EuropeanArab dialog with the 20 countries of the League of Arab States. Of course the undertaking is still in its early stages and it would be premature to specify its goals, but I think it is quite natural for me to mention it today in this forum, especially since you, Mr. President, have played and are continuing to play an important and even decisive role in the conception and application of this undertaking.
154.	The new type of cooperation that we are trying to establish between the two groups of countries does set an example and is promising. It is a question of working together, with all the participants on an equal footing, towards social and economic progress, towards entente and rapprochement between the member countries of the European Economic Community and the member countries of the League of Arab States. It is also understood that the undertaking must not interfere with the interests of any country. On the contrary it must, when the time comes, extend its benefits beyond the European Arab group, especially to the regions close to Africa and the Mediterranean.
155.	My hope is that it will be possible to present some results of this undertaking at the forthcoming session of the General Assembly. However, it might be useful, if our partners in the League of Arab States would agree, to inform the United Nations before that time of what developments may have emerged.
156.	It is in the same spirit of cooperation that the European Economic Community participated in the ministerial conference which took place at Kingston, during which a fruitful dialog emerged between the countries of the Community and the Caribbean, African and Pacific States on the major political trends of their future association. The conference also set an example. Innovative formula were introduced which, I have no doubt, will help to create a new style in relations between industrialized and developing nations, and even in the drafting of a new strategy for development.
157.	The European Economic Community and the United Nations are quite clearly called upon to cooperate more and more often. This is why my delegation, speaking on behalf of the Community [A 19701], has asked for an item to be included on the agenda for this session relating to the granting to the Community of observer status within the Organization.
158.	Another example of this cooperation is quite obviously the Community's offer to participate, together with other States, in the urgent measures advocated by the General Assembly at its sixth special session.
159.	Let me say a word about the Organization to conclude my statement. The Charter assigns it the mission of maintaining peace and contributing to the emergence of a world that is more stable and more equitable. Let us not be complacent; the distance we must still travel before this ideal becomes a reality is great. But let us learn to apply to ourselves the severe judgments we sometimes bring to bear on the shortcomings and plodding of the United Nations. The Charter in itself possesses no magic formula, and no change could give it one. The work of the Organization depends primarily on the determination of the Governments represented here.
160.	One cannot reproach the United Nations for having failed to discern the great issues at stake in today's world or for failing with respect to the great questions of the day because of a lack of imagination or indifference. The problems of development, hunger, the sea and population have been dealt with in four world conferences held under the auspices of the United Nations this year. Let us note, however, that the conclusions drawn from these major international meetings sometimes leave us dissatisfied. This is not only because it is difficult to reconcile so many interests and differing viewpoints, even when goodwill is present. It is, perhaps, also because our methods and our procedures could be improved by concentrating on the most important issues and on the search for effective action.
161.	While these international meetings have the advantage of exposing all points of view, the size and number of the meetings pose problems of organization, method and procedure that are quite different from those the smaller, earlier conferences had & solve. There is a great temptation to use certain stratagems in order to finish more quickly, and it is noticeable that States are in no hurry to put into practice recommendations that have not evolved through the conventional process. Let us then try to act in concert genuinely, in the sole interest of the common good. We can do so within the context of the present Charter, whose potential could be more fully realized.
162.	We are living in an age of transition. All around us we find hope, efforts being expended, and the first stages of entente and union, but at the same time we see opposition, and conflict. Which trend will finally prevail? The one that will inevitably lead to our organizing ourselves and unifying ourselves or the one that will lead, albeit temporarily I hope, to hostility, violence and division? Which will prevail?
163.	The future of this world never before so conscious of its potential unity, never before so torn by real divisions is still uncertain. The task of our Organization is to guide it in the right direction, but that is also and primarily the task of each of the States represented here. The choice is either organization and reason, or passion, violence, rivalry and confrontation, and eventually, chaos and misfortune for us all. The simple statement of this choice is sufficient to explain our determination and our faith in the emergence of universal reconciliation.
